Citation Nr: 0114708	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-22 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel



INTRODUCTION

The appellant had active military service from April 1966 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
PTSD.

The appellant's claim for service connection for PTSD was 
previously denied by January 1982 and June 1991 rating 
decisions.  The November 1999 rating decision, however, did 
not address whether new and material evidence had been 
submitted to reopen this previously denied claim.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board 
has a legal duty to consider the requirement of whether new 
and material evidence has been submitted regardless of the 
RO's actions); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).  Thus, the issue on appeal has been recharacterized 
as shown above.

The issue of entitlement to service connection for PTSD is 
the subject of the Remand immediately following this 
decision.

In February 2001, the appellant's representative filed a 
claim for service connection for diabetes mellitus due to 
Agent Orange exposure and for other disabilities which may be 
linked to diabetes mellitus.  This claim is referred to the 
RO for development.



FINDINGS OF FACT

1.  In June 1991, the RO found that the appellant had not 
submitted new and material evidence to reopen his claim for 
service connection for PTSD.  The appellant was notified of 
that decision in July 1991, but did not appeal.

2.  Some of the evidence received since 1991 in support of 
the appellant's attempt to reopen his claim for service 
connection for PTSD is new and material. 


CONCLUSIONS OF LAW

1.  The June 1991 rating decision that found that the 
appellant had not submitted new and material evidence to 
reopen his claim for service connection for PTSD is final.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a) (2000).

2.  New and material evidence has been received, and the 
appellant's claim for service connection for PTSD is 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A January 1982 rating decision denied service connection for 
PTSD.  A June 1991 rating decision found that the appellant 
had not submitted new and material evidence to reopen this 
claim.  Rating actions are final and binding based on 
evidence on file at the time the claimant is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a).  The claimant has one year from notification of 
an RO decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a). 

In a July 1991 letter, the RO informed the appellant of the 
denial to reopen this claim.  The appellant did not disagree 
with that determination.  Therefore, the June 1991 rating 
decision is final. 

In March 1999, the appellant again filed a claim for service 
connection for PTSD.  In order to reopen a claim which has 
been previously denied and which is final, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108.  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

Although the RO denied entitlement to service connection for 
PTSD in the November 1999 rating decision without considering 
the preliminary issue of whether the appellant had submitted 
new and material evidence to reopen the claim, the Board has 
jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id. 

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 
7104(a), and 7105(d)(1); 38 C.F.R. §§ 3.103(a), 3.103(c)(1), 
3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 19.31; see 
also VAOPGCPREC 16-92 (1992).  Therefore, the Board must 
decide whether the appellant will be prejudiced by its 
consideration of the issue.  

Although the relevant statutes and regulations regarding new 
and material evidence were not included in the statement of 
the case, the appellant's due process rights are not violated 
by this Board decision.  As discussed more fully below, the 
Board is reopening this claim.

The evidence received since 1991 is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, and (b) so significant, either by 
itself or with other evidence, that it must be considered in 
order to fairly decide the claim.  See 38 C.F.R. § 3.156(a).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2000); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

The appellant has submitted material evidence.  At the time 
of the 1982 and 1991 rating decisions, the medical evidence 
did not show that the veteran was diagnosed as having PTSD.  
The additional medical evidence shows a current diagnosis of 
PTSD, and that diagnosis was apparently based on his reported 
stressors, which suggests a relationship to his military 
service.  The new evidence at least "contribute[s] to a more 
complete picture of the circumstances surrounding the 
origin" of the appellant's claimed psychiatric disorder.  
The additional evidence is sufficiently significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  However, the Board cannot, 
at this point, adjudicate the reopened claim, as further 
assistance to the appellant is required to comply with the 
duty to assist.  


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for PTSD, the claim is reopened, 
and, to that extent only, the appeal is granted.


REMAND

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000, including the need to conduct an 
examination and obtain additional VA records.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

The appellant submitted a letter from a counselor at the 
Miami Vet Center, but the RO never requested the actual 
treatment records.  Accordingly, a remand is required.  VA 
records are considered to be part of the record on appeal 
since they are within VA's constructive possession, and they 
must be considered when deciding a claim for benefits.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should also ensure that all of the appellant's treatment 
records have been obtained from the VA Medical Center in 
Miami.  He has been receiving treatment at that facility for 
many years, but there are gaps in the records associated with 
the claims file.

The appellant must be provided another VA examination.  The 
medical evidence as to whether he has PTSD is contradictory, 
and the evidence must be reconciled by a medical professional 
because the Board is not competent to make medical judgments.  
The letter from the Vet Center shows diagnosis of PTSD, which 
the RO discounted because the letter was signed by a 
counselor, rather than a doctor.  The only diagnosis rendered 
during the 1999 VA examination was multiple substance abuse 
by history, but the examiner stated on Axis IV that the 
appellant had some signs and symptoms associated with PTSD.  
According to DSM-IV (American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders-IV), 
Axis IV is used to report psychosocial and environmental 
problems.  It is unclear whether the examiner was concluding 
that the appellant did not actually meet the criteria to 
diagnose PTSD.  Moreover, the RO stated in the statement of 
the case that the 1999 VA examiner had based his conclusions 
on a review of the claims file.  The record does not support 
that statement.  The examiner did not indicate that the 
claims file was reviewed, and no references were made to 
evidence in the claims file, particularly the Vet Center 
diagnosis of PTSD.  Therefore, another examination is also 
needed for this reason.

Accordingly, this case is REMANDED for the following:

1.  The RO should notify the veteran of 
the information and evidence needed to 
substantiate his claim for service 
connection for PTSD and of what part of 
such evidence the VA will attempt to 
obtain on his behalf.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for PTSD since his 
separation from service to the 
present; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
PTSD since his separation from 
service to the present, and the 
approximate dates of such treatment. 

2.  The RO should request all private 
treatment records identified by the 
veteran and associate them with the 
claims file.  The RO should also obtain 
any VA treatment records reflecting 
treatment of the veteran, including, but 
not limited to, from the VA Vet Center in 
Miami and from the VA Medical Center in 
Miami for all hospitalization and 
outpatient treatment received (a) from 
July 1981 to November 1989, (b) from 
February 1991 to May 1999, and (c) from 
December 1999 to the present, as well as 
any other information deemed to be 
pertinent that is not already of record.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, the RO 
should undertake appropriate notification 
action, to include notifying him what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)(2)). 

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, the 
RO should schedule the veteran for a VA 
psychiatric examination.  The entire 
claims folder and a copy of this remand 
must be made available to the examiner in 
connection with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  The 
examiner must provide a complete 
rationale for all conclusions and 
opinions.

The examiner should perform all necessary 
tests in order to determine the nature and 
etiology of the appellant's current 
acquired psychiatric disorder(s).  Any 
psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  

Prior to rendering the following opinions, 
the examiner should review all the 
evidence of record.  After review of the 
pertinent material, the examiner should 
render a medical opinion as to the 
following: 

Does the appellant meet the 
diagnostic criteria in DSM-IV for 
diagnosis of PTSD (i.e., were the 
in-service stressors sufficient to 
produce PTSD), and, if so, is there 
a link between the current symptoms 
and the reported in-service 
stressors?

The examiner is advised that because the 
appellant is a combat veteran, the actual 
occurrence of his stressors is presumed.  
The examiner must also discuss the Vet 
Center diagnosis of PTSD and reconcile 
that with the 1999 VA examination report.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

5.  Following completion of the above, 
the RO should review the claims folder 
and ensure that the above development 
actions have been completed in full, 
including an adequate examination report, 
if necessary.  If the examination report 
is inadequate, it must be returned to the 
examiner for corrective action.  
38 C.F.R. § 4.2.

6.  The RO should also review the claims 
file and ensure that no other notification 
or development action, in addition to that 
directed above, is required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475.  If further action is 
required, undertake it before further 
adjudication of the claim.

7.  After completion of the required 
development, the RO should readjudicate 
the appellant's claim for service 
connection for PTSD, with application of 
all appropriate laws and regulations and 
consideration of the additional evidence 
developed upon remand.  See 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App 
128 (1997).  

8.  If the benefit sought on appeal 
remains denied, the RO should provide the 
appellant and his representative a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 



